PER CURIAM.
Petitioner in prohibition seeks to prevent the Circuit Court of Broward County from trying him upon an information which charges him with a third degree felony, to wit: acquiring or seeking to acquire a controlled substance, oxycodone, by presenting a false prescription to a pharmacist. Petitioner contends that since he has already been tried in the county court on the same charge, his constitutional right not to be twice placed in jeopardy precludes this prosecution.
We have carefully considered petitioner’s argument and the legal authorities presented in support thereof and find them to be without merit.
The proceedings in the county court giving rise to petitioner’s claim of double jeopardy are void and of no effect because they involved a statutorily nonexistent misdemeanor. The charge contained in the information giving rise to this prosecution based upon § 893.13(3)(a) 1, Florida Statutes (1989) constitutes a felony over which the county court has no jurisdiction. See sections 26.012(2)(d), and 34.01(1), Florida Statutes (1989).
*1362Accordingly, the petition for writ of prohibition is denied.
DOWNEY, DELL and GARRETT, JJ., concur.